 

|

 

po 46

 

le (~~ +t;

“

pag ey 4 f

pe ——opiseg ale
A.

fate Honerathe Dust

Pe Rew is

of te BoA.
15. 5SA-

gro 1) bi No
wh ot anrdten Ge {5
‘ 1G. Ft 4 dineale te GQiret Gnspe ct ded

-—- fins in hagpeseet_« Gtk Fgend J Wea

boca se. ee We A

   

.

wt Sel be

bho ma Sige
dacs a& Ger Scouts of Ames ica Corounch _ —
ROK, L was on Victim eal fae oy

_TBey Scent beceter, ACI« tHe fe, £

Case 20-10343-LSS Doc 4554 Filed 05/18/21 Page1of4

  

 

FILer

  
  
  
 

  

 

bool ciet Onnest hig
Grals cee yy

 

ene Ie

called OF aarmostty Gnd
nagtt ANA fein, Qow Bec, cafe Lexx

 

the ofaun a

 

i

te | by Se

 

po _ Rem Meng hetelenr.

it become
jand alcoho] ark hina
aus Srevis oe | Anener

ee

al divas Ginek
Alechol len LO wag clectke a_ Ayr shdé
aud (L 15 He Pam ET cretuk
Se ears OL my Ge Aovnwy
e Lieteg phy War

tug”
Bl what He

fy me

 

Ayn Lew A

 

 

pr ed

 

 

 

 

Wa tS

 

 

 
 

| ber He sec able, clita. wey Cnet VE

Pus the df
_ ta

{ey
thas le 4 Aicengh, — ce

 

cocet fhag wits

 

BLA id +e

no Ket

 

Hid lel 4
N onl ie tec Qc attr OQ) ™~ 274405 nz

 
Case 20-10343-LSS Doc 4554 ~Filed 05/18/21 Page 2 of 4

fe Carte GR Nothaa bss than Cae.

Mion dollecs fle Ta agdth af +h of
Counalna ONA_Incerce G14 on tHe, Nave.
Caw ul ck 14 OCer cor
inte ameouww of Gubtlenen thas Malt |
he gen dete anc tho Aegan lzed:on paihe
| enn ncerh thet Hey are perth Ft biltem |
_ in Oss d5 WA ct Alia dhisgcocelns Hherel
peg tral rather ae
Copel asain then do -jsuls dete. rote _
Len tictersrthy ep fhad II gm Dee Of we
atre thotcat - in 2
lg de Aedde out Lote de gal out o
¢ ve contare te bla tents

@ (Oresac al ynre. bey Nad Ine hag G Laie
vu _v-ad oer in 4ekteneant Lak
CA it Cem ~~. More +e a sno
te ms, Lace ashen Igo _4o  Steeery
ate. an Still Biolng qe: cellaclen.
pea dee ad
L fete po they Drctentng a trorgan fete,
lan inn Ahovd foaiha-n a settle pad pt
Yee Manon A Peorean [eek ton (lan,
‘hag Aca “122 “nn a ganizet eu phew

I f

[of day una fokure Som Yhir
he, NeounF ey, that wy AA Lrorce on

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 4554 ~Filed 05/18/21 Page3of4

oo ee 10 de: ney» Tpseulet he de feke He

: fanned | Ei Sea buco, —
all keen whee Gn

ou Dustice ALC} _
Ble Fi. 4. Ive (tales He dune +o 4
tad th 5 hotles _cainet Shep ferec te
Port on. ACI NG pees.

__|Ye_ the Ht neolece te a Desdlepent

 

 

 

 

 

 

 

Pash wor,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee —_—_o oOo, Oo — me tere
t
+ ——:
i
+ —
T
|
+ — ee
|
>.
oy
|
4 — —_— a -
+

 

 

 

 

 
            

WEST PALM BCH FL 334
10 MAY 2021 PM1 LL eee

       

*

. - , .
USA * FOREVER &

*» + * ©

JuUshite hears KV So \Per a\. EY
KLE Ca Acorn CASe
BB“) Wastes —hreex (5° Fiasc

Lovin maton, DE <x |

Case 20-10343-LSS Doc aoe Filed 05/18/21 Page 4 of 4
